DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on May 27, 2021, in response to the Non-Final Office Action dated March 19, 2021 and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Michael Steger (Reg. No. 66,034) on June 3, 2021.

Claims 1, 3, 6, 7, 9-13, 15, and 17-20 (renumbered 1-14) are presented for prosecution and are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Michael Steger (Reg. No. 66,034) on June 3, 2021.

The application has been amended as follows:
IN THE CLAIMS:


1. (Currently Amended) A method, comprising: 
	processing, by a processor, computer readable code as the computer readable code is being written in a development environment to identify one or more errors in the computer readable code, the development environment being viewable by way of a display; 
causing at least one error of the one or more errors in the computer readable code to be displayed differently in the development environment compared to a portion of the computer readable code that is free from having the one or more errors in real-time as the code is being written in the development environment; 
	identifying a user profile associated with the development environment within which the computer readable code is written; 
	searching a database for user profile information indicative of a training sequence performed by a user associated with the user profile; 
	identifying a type of the at least one error of the one or more errors identified in the computer readable code; 
	comparing the type of the at least one of the one or more errors identified in the computer readable code with one or more properties associated with the training sequence; 
	calculating a severity of the at least one error based on the comparison with the one or more properties associated with the training sequence; 
	assigning a competence level to the user associated with the user profile based on the calculated severity; 
	generating a remediation suggestion to correct the at least one error of the one or more 
causing the remediation suggestion to be concurrently displayed with the computer readable code in the development environment; 
	identifying a quantity of tasks included in the training sequence performed by the user 2Application No. 16/234,037Docket No. 6273-001 associated with the user profile; 
	identifying a quantity of the tasks completed free from error; and 
	comparing a quantity of the one or more errors with the quantity of tasks completed free from error, 
	wherein 
		the competence level assigned to the user associated with the user profile is further based on the comparison of the quantity of the one or more errors with the quantity of tasks completed free from error, 
	the remediation suggestion comprises a comparison view of the computer readable code having the at least one error of the one or more errors and a preview of the computer readable code free from having the at least one of the one or more errors, and a selectable link to correct the computer readable code in accordance with the preview of the computer readable code free from having the at least one of the one or more errors, and 
	each of the one or more errors is associated with a type of security vulnerability in the computer readable code.

9. (Currently Amended) The method of claim 1, further comprising: 
	generating one or more hints to complete one [[of]]or more of the tasks 

12. (Currently Amended) The method of claim 1, further comprising: 
	processing the computer readable code written by the user associated with the user profile to determine a type of security critical feature the computer readable code includes or is directed to, and storing the type of security critical feature in the database; 
	searching the database for one or more instances of the type of security critical feature; and 
	identifying [[the]]a type of [[the]]a security critical feature that has a greatest quantity of instances in the database, 
	wherein the competence level is further based on the type of the security critical feature that has a greatest quantity of instances in the database.

13. (Currently Amended) A system, comprising: 
	at least one processor; and 
	at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed by the at least one processor, cause the system to: 	process computer readable code as the computer readable code is being written in a development environment to identify one or more errors in the computer readable code, the development environment being viewable by way of a display; 
cause at least one error of the one or more errors in the computer readable code to be displayed differently in the development environment compared to a portion of the computer 
identify a user profile associated with the development environment within which the computer readable code is written; 
	search a database for user profile information indicative of a training sequence performed by a user associated with the user profile; 
	identify a type of the at least one error of the one or more errors identified in the computer readable code; 5Application No. 16/234,037Docket No. 6273-001 
	compare the type of the at least one of the one or more errors identified in the computer readable code with one or more properties associated with the training sequence; 
	calculate a severity of the at least one error based on the comparison with the one or more properties associated with the training sequence; 
	assign a competence level to the user associated with the user profile based on the calculated severity; 
	generate a remediation suggestion to correct the at least one error of the one or more errors in the computer readable code based on the competence level; 
	cause the remediation suggestion to be concurrently displayed with the computer readable code in the development environment; 
	identify a quantity of tasks included in the training sequence performed by the user associated with the user profile; 
	identify a quantity of the tasks completed free from error; and 
	compare a quantity of the one or more errors with the quantity of tasks completed free from error, 

	the remediation suggestion comprises a comparison view of the computer readable code having the at least one error of the one or more errors and a preview of the computer readable code free from having the at least one of the one or more errors, and a selectable link to correct the computer readable code in accordance with the preview of the computer readable code free from having the at least one of the one or more errors, and 
	each of the one or more errors is associated with a type of security vulnerability in the computer readable code.

19. (Currently Amended) The system of claim 13, wherein the system is further caused to: 	generate one or more hints to complete one of more of the tasks 
	wherein the competence level assigned to the user associated with the user profile is further based on a quantity of hints applied by the user associated with the user profile to complete the one of more tasks included in the training sequence free from error.  

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of searching user profiles with training data and identifying vulnerabilities in code (see Kao et al. 20190205542), identifying errors in code as it is written (see Young et al. 20190339964), assigning competence levels (see Kao et al. 20190205542 and Andrews et al. 20040117761), and displaying remediation suggestions (see Kao et al. 20190205542 and MacDonald 8701084).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “assign a competence level to the user associated with the user profile based on the calculated severity; generate a remediation suggestion to correct the at least one error of the one or more errors in the computer readable code based on the competence level; and cause the remediation suggestion to be concurrently displayed with the computer readable code in the development environment; identify a quantity of tasks included in the training sequence performed by the user associated with the user profile; identify a quantity of the tasks completed free from error; and compare a quantity of the one or more errors with the quantity of tasks completed free from error, wherein the competence level assigned to the user associated with the user profile is further based on the comparison of the quantity of the one or more errors with the quantity of tasks completed free from error, the remediation suggestion comprises a comparison view of the computer readable code having the at least one error of the one or more errors and a preview of the computer readable code free from having the at least one of the one or more errors, and a selectable link to correct the computer readable code in accordance with the preview of the computer readable code free from having the at least one of the one or more in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  Furthermore, Examiner has concluded that the specific claim limitations “identifying a quantity of tasks included in the training sequence performed by the user8Application No. 16/234,037Docket No. 6273-001 associated with the user profile; identifying a quantity of the tasks completed free from error; and comparing a quantity of the one or more errors with the quantity of tasks completed free from error, wherein the compliance level is further based on the comparison of the quantity of the one or more errors with the quantity of tasks completed free from error, each of the one or more errors is associated with a type of security vulnerability in the computer readable code, the remediation suggestion is caused to be concurrently displayed with the computer readable code in the development environment, and the remediation suggestion comprises: a comparison view of the computer readable code having the at least one of the one or more errors and a preview of the computer readable code free from having the at least one of the one or more errors; a selectable link to correct the computer readable code in accordance with the preview of the computer readable code free from having the at least one of the one or more errors; and
 an instruction to repeat at least a portion of the training sequence comprising one or more tasks previously performed by the user associated with the user profile, or a new training sequence generated for the user based on one or more of the knowledge level or the compliance level comprising one or more new tasks to teach the user associated with the user profile a skill associated with writing the computer readable code,” as recited in independent claim 20, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.	

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. SOUGH/SPE, Art Unit 2192






	
***support in original claim 8